 WALKER PROCESS EQUIPMENT, INC.notice of a telephone call from Tom Malloy, arepresentative of the Petitioner,and a telegramaddressed to the Employer's attorney from thatsame representative advising of the Petitioner'sclaim of representation and of the fact that thePetitioner had filed its petition herein.The phonecall was ticketed as having been made at 3 p.m. andthe telegram indicated delivery as of 4 p.m. ThePetitionerhad filed its petition at noon onSeptember 21.Additionally, the record disclosed that about 2weeks prior to the date on which the contract wassigned, the Employer's attorney became aware ofemployee interest in Petitioner and the fact that ameeting was held to determine employee affiliationwith that organization. The Employer's attorneyadmitted that he assumed that as a result of thatmeeting a representation petitionwould be filed. Healso testified that he had heard that the Teamstershad not secured a sufficient number of signatures tosupport a petition-that the employees may havebeen awaiting the outcome of the Intervenor's lastcontract proposals. However, he was also advisedthat the employees "might not wait, that they mightproceed or that there might be a filing." It alsoappearsthatMr.Malloy,thePetitioner'srepresentative,was scheduled to meet withmembers of the Employer on September 21. About11 a.m. that day, the Employer's attorney called Mr.Malloy's office to advise him that, as he could notattend, their arranged meeting should be postponed.Malloy was out of the office and the call was notcompleted.While the evidence indicates that prior to thesigning of the contract the Employer's attorney didnot have actual knowledge of the filing of thepetition,it is clear that the Petitioner not only actedwith reasonable dispatch to inform the Employerthat the petition had been filed, but that the receiptof thetelegram atthe office of the Employer'sattorney prior to his execution of the agreementconstituted constructive notice to the Employer ofthe filing of the petition.We therefore find,inapplicable to this case, the rule inDeluxe MetalFurniture Company,Ithat a contract executed on thesameday a petition is filed "will bar an election if itiseffective immediately or retroactively andtheEmployer has not been informed at the time ofexecutionthat a petition has been filed." [Emphasissupplied.]Accordingly, we hold, contrary to theRegional Director,that the contract is not a bar tothepetitionand that there exists a questionconcerning representation within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.In accordance with the stipulation of the parties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:615Allembalmers,funeraldirectors,andapprenticesemployedbytheemployermembers of Portland Associated Morticians,Inc., excluding all other employees, guards, andsupervisors, as defined in the Act.[Direction of Election3 omitted from publication.)2 121 NLRB 995, 999."An electioneligibilitylist,containing the names andaddresses of all the eligible voters, mustbe filed by theEmployerwith the Regional Director for Region 19 within7 days after thedate of this Decision and Direction of Election.The RegionalDirectorshall make the list available to all parties to the election.No extensionof time to file this listshall be granted by theRegional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting asidethe election wheneverproper objections are filed.ExcelsiorUnderwear Inc.,156 NLRB 1236.WalkerProcessEquipment,Inc.andInternationalBrotherhoodofBoiler-makers, Iron Ship Builders,Blacksmiths,ForgersandHelpers,AFL-CIO.Case13-CA-7398..March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn November 3, 1966, Trial Examiner GeorgeA. Downing issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices.Thereafter,theGeneralCounselandtheRespondent filed exceptions to the Decision andbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts the'The request of Respondent for oralargumentis denied as therecord and briefs in our opinion adequately present thepositionsof theparties.163 NLRB No. 78 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings,conclusions,and recommendationsof theTRIAL EXAMINER'S DECISIONTrial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,Walker Process Equipment, Inc.,Aurora, Illinois, its officers,agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.TheTrial Examiner'sRecommended Order ishereby amended by substituting the followinglanguage in paragraphs 1(h) and 2(b), respectively:"(h) Interfering with the administration of theActivityCommittee or contributing financial or othersupport to it.""(b)Bargain collectively,upon request, withInternationalBrotherhood of Boilermakers, IronShip Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,as the exclusive representative of itsemployees in the appropriate unit concerning ratesof pay, wages, hours of employment,and otherconditions of employment,and if an understandingis reached,embody such understanding in a signedagreement."2.TheTrialExaminer's recommended noticeattached to the Trial Examiner'sDecision as anAppendix is hereby amended by substituting thefollowing for the 8th and 11th paragraphs:WEWILLNOTinterferewiththeadministration of the activity committee orcontribute financial or other support to it.WE WILL bargain collectively, upon request,withInternationalBrotherhoodofBoiler-makers, Iron Ship Builders, Blacksmiths,Forgers andHelpers, AFL-CIO, as the exclu-sive representative of our employees in theappropriateunit,concerning rates of pay,wages,hoursofemployment,and otherconditionsofemployment,andifanunderstanding is reached,embody suchunderstanding in a signed agreement.LThe case does not support the General Counsel's contentionthat Respondent's activity in relation to the activity committeeconstitutes domination or warrants disestablishment See, e g ,Higgins Industries, Inc.,150 NLRB 106, 119, 120,Irving Air ChuteCompany,149 NLRB 627, 641Member Jenkins agrees with the Trial Examiner's findings thatRespondent disparately enforced its no-distribution and no-solicitation rule in violation of the Act However, in arriving at thisconclusion,Member Jenkins finds it unnecessary to rely on orconsider the Trial Examiner's finding that Smith's direction to theactivity committeemembers to make a survey among theemployees concerning their wishesvis-a-visthe establishment of acredit union constitutes a disparate application of the rule inissueSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceeding,broughtunder Section 10(b) of the National LaborRelations Act, as amended, was heard at Aurora, Illinois,on August 1 and 2, 1966, pursuant to due notice. Thecomplaint, which was issued on May 31, 1966, on a chargedatedMarch 28, alleged in substance that Respondentengaged in unfair labor practices proscribed bySection 8(a)(1) and (5) of the Act by (1) various specifiedactsof interference, restraint, and coercion; (2) bydominating and by rendering unlawful assistance andsupport to the activity committee, a labor organization;and (3) by refusing to bargain with the Charging Union asthemajority representative of its employees in anappropriate unit on and after March 22, 1966. Respondentanswered on June 7, denying the unfair labor practices asalleged.Respondent's motion to correct the transcript, filed onOctober 25, is hereby granted.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGS; THE LABOR ORGANIZATIONINVOLVEDI conclude and find on facts alleged in the complaint andadmittedby answer that Respondent, a Delawarecorporation, with its principal place of business and plantat Aurora, Illinois, where it is engaged in the manufactureofwater treatment, sewage, and industrial wasteequipment, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act (through direct extrastatesales and shipments of products valued in excess of$50,000), and that the Charging Union (Boilermakersherein) is a labor organization within the meaning ofSection 2(5) of the Act. iII.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent Company was purchased on February 17,1965, by Chicago Bridge and Iron Company, which is aparty to numerous contracts with Boilermakers and itslocals in many States. Relations between them have beenalmost uniformly amicable, particularly dealings at thenational level between Director of Personnel Joseph B.Chocoleand the International's officers.Chocole,however, had no official connection with Respondent andgave neither direction nor advice to the latter (so far as therecord shows) concerning the handling of the presentcontroversy, though he acted in effect as a voluntary andunofficial intermediary after Respondent received theUnion's request for recognition onMarch 23 fromInternational Representative Robert E. Miller.The latter request followed an organizing campaignwhich began in later February and during which the Unionobtained 41 signed authorizations from employees within aunit of some 76 employees. The General Counsel offeredevidence tending to establish that during and after the'Findings concerning the status of the activity committee as alabor organization are made in section II,C,infra WALKER PROCESS EQUIPMENT, INC.organizingcampaignRespondent'sofficersandsupervisors engaged in various acts of interference,restraint,and coercion and of unlawful assistance to theactivitycommittee which was calculated to undermine theUnionand destroy its majority.Respondent'switnessesdenied most of the conduct with whichtheywere charged.The issues herein,chieflyfactual,arewhetherRespondent engaged in the unlawful conduct as alleged,whether the Unionin fact represented a majority of theemployees in an admittedly appropriate unit (seeConclusionof Law No.3 infra),and whether Respondent'srefusal to bargain was based on a good-faith doubt of theUnion'smajority.B.The Organizing Campaign; Respondent's CounteringConductAfter preliminary meetings with a group of employeesthe Union began an organizing campaign on the morning ofFebruary 24 by distributing outside the plant handbills towhich were attached authorization cards for returnmailingto the Union. Further distributions of literature occurredeither on the company parking lots or within the plant (allon nonworking time) on March 15, 21, and 23, and all werefollowed by interrogations of employees and by statementsclaimed to be violative of Section 8(a)(1).-Wyndol Butler testified that around 9:15 a.m., followingthe first distribution, General Foreman George Streddeapproached him at his work station and asked, "Wyndol,what is this about this union business; I understand youare tryingto organize a union?" Though Butler deniedknowingwhat Stredde was talking about, Streddecontinued that the employees did not need a unionbecause the Company had always been fair to them; that ifthey had any problems they should go to the office and theproblems would be solved either by Smith, Stredde, orWalker; and that the employees should save their money(union dues) and let the Company take care of theirproblems. Stredde also stated that the employees had it"pretty easy" and if a union were to come in the Companycould possibly stop the men from taking their coffeebreaksany time they wished and from talking to other employeesin the aisles (privileges which the employees enjoyed atthe time).Butler and Glen Brown were summoned to the officelater the same day and in the presence of Stredde andPlant Superintendent Smith. Butler and Brown testifiedthat Smith told them he had information they were theemployees involved in the organizing. Brown asked Smithhow he knew and Smith stated that someone in the shopinformed him a month earlier that the plant was going tobe organized. Smith exhibited to them a booklet entitled"A Guidebook for Union Organizers" (published by theIndustrialUnion Department of AFL-CIO) and quotedfrom it, telling them what they could and could not do, andtold them they should get one of the booklets so that theywould know their rights and not get into any trouble. Smithalsoaskedwhat their complaints were, and theymentioned certainmatters,particularlyoneaboutpromoting employees out of seniority.Most of the otherconversationsdirectly involvedattempts by Respondent to enforce what the employeeswere informed was company policy not to permitdistributionor solicitation at any time on companyproperty. The first instance occurred on the morning ofMarch 15 when employee Andy Franks stopped to talkwith union representatives who were distributing leaflets617on the parking lot at the back entrance. Stredde came upand told Union Representative Robert Miller that he hadwarned "the guys" not to pass out handbills on companyproperty, that he was through "fooling around" with them,and that he was going to leave it up to the Company.Foreman James Scott also came up, repeated the warningabout handbilling on company property, and stated that ifitwere kept up the Company would have the unionrepresentatives thrown off.Franks testified further that Smith, Stredde, and Stottcame to his place of work later in the day, that Smithstated he knew that Franks had something to do with theUnion, and that Franks should tell Miller to do hishandbilling some other place. Smith stated also that hehad orders from Chicago Bridge & Iron to put up no-trespassing signs, that the Company did not allowsoliciting of any kind, and that he did not want Franks toget in trouble or get in the middle where he would besqueezed.On March 21 Franks, Butler, John Reynolds, and RogerPedigo passed out handbills on the parking lot beforeworktime. Franks testified that Smith and Stredde latercame to his place of work and Smith stated that Franksknew it wasagainstcompany policy to allow handbilling orsoliciting of any kind. Butler and Reynolds testified tosimilar conversations the following day with Smith andStredde. Butler testified that Smith stated that Butler wasnot allowed to pass out any handbills on company propertyand if he wanted to distribute them he should go off ofcompany property. Reynolds' testimony was to similareffect except that he testified Smith also stated he wantedReynolds to understand the rules so he would not get intotrouble and do itagainand that if Reynolds engaged infurther handbilling the Company would have to takefurther steps.Again on March 23, Franks, Butler, and Reynoldspassed out in the shop during the lunch hour handbillswhich included a copy of the letter from the Union to theCompany requesting recognition. The three of them weresummoned to Smith's office the following day in thepresence of Smith and Vice President A. W. Nelson. Theytestified that Nelson informed them he wanted them tounderstand it was company policy there was to be nosoliciting of any kind and referred to the fact that theemployees had not been bothered for the last 2 years withsuch types of soliciting as Community Chest, Red Feather,car salesmen, etc. Nelson stated that if the employees hadany problems they could talk with him, Smith, or Walker,who would solve their problems, but added that so far asthe past was concerned everything was forgotten.Butler also testified to an earlier conversation the sameday when Smith asked if he were one of the men who hadpassed out the handbills at noon and Butler acknowledgedthat he was. Smith reminded him of the previous warningabout handbilling on company property and asked whyButler was trying to "cram this down [his] throat." WhenButler replied he thought it was something that all theemployees should know about, Smith again remindedButler of the priorwarningand stated that, "We haveturned it over to our lawyers and you will have to suffer theconsequences." Smith added that if Butler wanted to passout any more handbills, he should seek permission fromSmith who would let him do so after work and off ofcompany property. Smith reminded Butler also of hisearlier advice that Butler should get one of the guidebookson organizingand stated that if Butler had done so hewould not be in the trouble he was in at that time. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDThree other conversations were not connected withdistribution or solicitation.Following a union meeting onMarch 6, some of the employees began wearing unionbuttons at the plant bearing the words "OrganizingCommittee." John R. Dunn, who wore such a button,testified that on March 7 Stredde spoke to him, statingthat Butler was the one whom he blamed for the unionactivity and for having gotten the employees "stirred up."Stredde continued that if the Unioncame in, the Companywould tighten down on the coffeebreaks and require theemployees to take them at regular times and that theemployees would have to work up to quitting time insteadof stopping a few minutes early to wash and clean up asthey had done in the past. Dunn admitted that supervisorshad informed employees prior to the union activity thatthey were making their coffeebreaks too long and thatStredde said nothing about shortening the break perioditself.Dunn added that no supervisor had said anythingabout stopping the custom of permitting employees to takecoffee back to their workstations.Richard B. Anderson, who also wore an "OrganizingCommittee" button, testified that he was afflicted withSaint Vitus's dance and that it was commonly known thathe had that nervous condition. Stredde approached him inthe first week of March and stated that if the Union camein, the employees, including Anderson, would have to takea physicalexaminationand that if Anderson flunked thephysicalas a resultof heart trouble or back troubleresulting from his disease, he would lose his job.Finally Butler testified that around March 15 he andSmith engaged in a discussion of the Union during whichSmith endeavored to point out how the employees wouldbe better off without a union, stating among other things,that: the employees had more benefits than several unionshops in the Fox River Valley; there were several menemployed at the plant who were kept on only for their ownbenefit; and, if a union were to come in, he would have noalternative but to let them go.Smith and Stredde testified for Respondent inexplanation, admission, and denial of various portions ofthe foregoing testimony. They admitted learning thatButler and Brown were the employees behind theorganizing, that they talked with them following the firstdistribution, and that they also talked with them and otheremployees who were involved in the later distributions.Stredde testified, concerning his initial conversationwith Butler, that he told Butler that if Butler had anygrievances he owed it to the Company to let the Companydecide on them before getting an outsider to bargain forhim. Though denying that he was involved, Butler replieditwas too late because the organizers already had thegrievances and he could not present them to the Company.Stredde could not recall that eithei washup time or talkingin the aisles was mentioned in that conversation. Headmitted that the subject of coffeebreaks was discussed,but testified that it was Butler who suggested the breakswould be probably cut out if the Union came in and that hemerely agreed with Butler.As for the first meeting with Butler and Brown together,Smith testified that he told them he did not want anythingto happen to them, that if they followed the rules that wereset down they would try to straighten them out because hedid not want to lose either one of them. He showed themthe organizing pamphlet put out by the unions andsuggested they try to get a copy. Butler and Brown deniedthey had part in the distribution and Smith suggested inthat case they tell those who had the same story so theywould not get into trouble. Smith denied thatanythingfurther was said.Stredde's testimony was to substantially the sameeffect. He testified he could not recall that any complaintswere made concerning seniority problems.Though Smith testified that what he was objecting towas that union representatives were handing out unionliterature on company property, he and Stredde laterundertook to prohibit the employees themselves frommaking such distributions on nonworktime.Thus Smithtestified to incidents of distribution around March 21, 22,and 23 made at the front entrance on the parkinglot, as aresult of which he talked with Butler, Reynolds, andFranks. Smith told the employees the Company had a no-solicitationruleandwhen they said they did notunderstand that, Smith told them the Company did notallow solicitation even for the Red Cross and it expectedthe employees to follow the rule. After another distributionthe following day Smith spoke to the employees again;they said they felt they could hand out literature, andButler stated if he had done anything wrong he was readyto take the consequences. Smith informed them he did notknow what the consequences would be but he would getlegal advice as to what actions would be taken and wouldlet Butler know.StreddetestifiedthatfollowingtheMarch 23distribution inside the plant he and Smith walked aroundthe shop and informed Butler, Franks, and Reynolds thatthey were passing out literatureagain, that the Companystill had the no-solicitation rule, that they were breaking itand should not do itagain.Stredde admitted knowing thatthe distribution had taken place in the shop during thenoon lunch hour and that he informed the employees theycould not do that.Smith testified further that after getting the advice oftheir attorney, he and Vice President Nelson had ameetingwith the three employees on March 23 or 24, thatNelson read a preparedstatementto them to the effectthat the Company did not allow solicitation, but that it wasgoing to forget what had happened prior to that time andwould not take any action on it but did not expect it tohappenagain.Smith denied that the employees werethreatened at the time that they were going to be fired.Smith testified that though it was company policy not toallow distribution of handbills or literature on companyproperty, the Respondent placed no other restrictions onthe organizational activities and did not interfere with theemployees talking with other employees aboutsigningcards or joining the Union.As concerned the conversations which were unrelatedto distribution or solicitation, Stredde made no denial ofthe conversation to which John Dunn testified, though hemade a general denial that he warned any employees thatthey would lose their coffeebreaks or washup time if theUnion came into the plant, and he denied further that hethreatened anyone with discharge or other reprisalsbecause of their union activities and denied that he offeredanyone improved benefits to stay out of the Union or toquitgivingassistancetoit.Streddedenied theconversation which Anderson testified to, denied knowingthat Anderson was afflicted with Saint Vitus's dance, andthough admitting he had many discussions with Anderson,denied he ever discussed the Union with him and deniedstating that if the Union got in the employees would haveto take a physical and that Anderson's job would bejeopardized.Smith admitted having an "off the record" conversation WALKER PROCESS EQUIPMENT, INC.619with Butler in which Butler commented on the loyalty ofthe employees to the Company and then brought up thesubject of physicalexaminations.Smith admitted statingthat there were a lot of employees who could not passphysicals but denied stating that if the Union got in theCompany would demand physicals and that there wereseveral men who would be let go because they could notmake out physically. Smith admitted that they discussedseveral men whom the Company had put on certain jobsbecause of their physical condition, but denied that hegave any indication the Company would consider lettingthem go. Smith did not deny that the conversationconcerned the Union and did not deny commenting thatRespondent's employees enjoyed more benefits thanunion shops in the area.Concluding FindingsAs is seen from the foregoing summary Smith andStredde made no denial or only qualified denials of muchof the conduct to which the employee witnesses testified.They admitted learning that Butler and Brown were theemployees who were behind the union campaign, admittedthat they interrogated those employees and did not denythat they charged them with being involved in theorganizing.As for the threat to curtail coffeebreaks,Streddeadmitted that he concurred with Butler'ssuggestion that those privileges would probably be cut out,and he made no specific denial of Dunn's testimony thathe informed Dunn that both coffeebreaks and washupprivileges would be curtailed if the Union came in.There was also little dispute under the evidence thatSmith,Stredde,andStottrepeatedlywarned theemployees that they were wholly prohibited fromdistributing literature and from soliciting on companyproperty and that those warnings were accompanied byimplied threats of discharge and of other reprisals.2 In thefinalmeeting on March 24 Vice President Nelsonpromised to forgive all past infractions of its invalid rulesprovided the employees would not commit furtherinfractions, i.e.,by continuing to engage in lawfulconcerted activities.As I thus find the mutually corroborative testimony ofButler,Brown, Franks, and Reynolds to be substantiallyconfirmed by Smith and Stredde, I credit the former. I alsocreditDunn's testimony (to which Stredde made nospecific denial) that Stredde blamed Butler for the unionactivity and stated that if the Union came in the Companywould curtail the coffeebreaks and washup privileges.There remains the matter of requiring physicalexaminations to which Anderson and Butler testified.Smith admitted that he discussed with Butler severalemployees who were assigned to certain jobs because oftheir physical condition and admitted that he told Butlertherewere a lot of employees who could not passphysicals. The extent of the discussion of physicals asadmitted by Smith, coupled with his failure to deny thatthe conversation included his own comparison of companybenefits with benefits enjoyed at union shops, went far toconfirm Butler's testimony, for there appeared to be noreason for a discussion in such depthunlessRespondentwas seriously considering imposing the requirement.Furthermore, the threat involved was no different in kindthan the prioronesfound above to curtail coffeebreaksand washup privileges if the Union should come in. Itherefore credit Butler's testimony.As regards the Anderson-Stredde conversation, Streddedenied flatly that he ever discussed either physicals or theUnion with Anderson and denied making the threat whichAnderson testified to. I credit those denials overAnderson's unsupported testimony.To summarize, I conclude and find that by the followingconductRespondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act:1.By interrogating employees concerning their unionmembership and activities and by charging them withbeing behind the organizational campaign.2.By warning employees that they would lose theircoffeebreaks and washup privileges if the Union shouldcome in.3.By threatening to require physical examinations ifthe Union should come in and to discharge those who didnot pass suchexaminations.4.By demanding that employees refrain from engagingin organizationalactivities on company premises duringnonworktime and by threatening them with discharge orother reprisals or consequences if they failed to do so.I also conclude and find that Respondent promulgatedand enforced an invalid no-distribution-no-solicitationrule. It may be assumed that Respondent might on aproper showing have barred outside union representativesfrom coming on to company property to distributeliterature andmight under some circumstances haveforbidden employees to make distributions in workingareas even during nonworkingtime.3 SeeStoddard-QuirkManufacturingCo.,138NLRB 615, 620-622. AsRespondent announced and applied its rule, however, itbarred employee distribution at any time outside the plantaswellas in nonworkingareaswithin the plant.Furthermore although Smith and Stredde testified that theemployees were freely permitted to solicit for the Union onnonwork time, they phrased their admonitions to theemployees in terms of no-solicitation of any kind oncompany property.The evidence showed further that Respondent enforcedits rule disparately in attempting to force employees to halttheir union solicitation and distribution. Thus it showedthat gambling pools and church raffles were carried onopenly within the plant and one witness testified to thepurchase of insurance on the premises. Finally, at theApril 22meetingwith the activity committee (seesection C,infra),Smith requested the committeemembers to make a survey among the employeesconcerning their wishesvis-a-visa credit union. Thecommittee did so in the plant on company time. Suchdisparate treatment in the enforcement of the no-solicitation rule was plainly violative of the Act.CherryRivet Company,97 NLRB 1303.I therefore conclude and find that by promulgating anunlawfully broad no-distribution-no-solicitation rule andby disparately enforcing said rules to impede theorganizationalactivities,Respondent restrained andcoerced employees in the exercise of rights guaranteed bySection 7 of the Act.2E.g., follow the company rules orget into troubleorsuffer theconsequences;the Company did notwantto lose themor see themcaught in themiddlewhere they couldbe squeezed.3Though thedistributionby employees on March 23 was notconfined to the lunchroom proper, the evidence showed that thelunchroomwas not large enough to accommodate all theemployees and that some of them were therefore forced to eatlunch at their work stations. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Activity CommitteeThe activity committee has existed for a number ofyears as an informal and loosely knit organization whichprior to 1953 was concerned only with the holding ofemployees picnics. It has no constitution or bylaws, notreasury, no officers save a chairman, and it keeps nominutes. It holds no meetings with employees but onlywith representatives of management who preside over themeetings.In many cases committee members were called in toserve on anad hocbasis without formal designation orselection, sometimes because of their assumed interest inthe matter under consideration and sometimes because ofthe help they might give. Lester Justice testified, forexample, that he became a member of the committee in1953 by being asked to help out on picnics by some of theother members of the committee.Justice was elected chairman in an election in 1956 andhas continued to hold that position, without furtherelection or designation. Although Justice did not run againin the last election held in 1962, he was left on thecommittee as a sort of permanent chairman. Some three orfour other members ran and were chosen at that time butJustice is the only one of those then elected who remainson the committee, whose members from time to time havesimply appointed or chosen others to serve. DonaldStevenson, for example, was simply asked by thecommittee to come into a meeting which it was holding.The principal activities of the committee still involvedmatters of recreation such as picnics, parties, and athleticteams, such as bowling and baseball, sponsored by theCompany, but it does not confine itself to dealing with theCompany on the foregoing subjects. From time to timeover the years the committee has received suggestionsfrom employees which it has taken up and discussed withmanagement and it has also sometimes presentedgrievances.Thus Justice testified that since 1956Respondent granted the employees at the committee'ssuggestion such benefits as an eighth paid holiday, a 5-minute washup time, and a 3 weeks' vacation. Stevensontestified that among the grievances which the committeetook up with management during his tenure as a memberwas one concerning favoritism on overtime.In October 1965 the committee took up with Smith itssuggestionfor aninthpaid holiday and for a 3 weeks'vacation after 10 years instead of after 12 years, as well asa 4 weeks' vacation after 20 years. Smith reminded thecommittee that the employees had just been given a raiseand stated he could do nothing for them at the time butwould meet with them 6 months later. No actual benefitswere granted by the Company after October 1, 1965.A finalmeeting washeld on April 22 after Justicerequested a meeting with management concerning theCompany's sponsorship of the bowling team and hisinquirywhether Smith would give a dinner for theemployees who were to be awarded s-,-rvice pins. Streddeassembled the committee members for the meeting andSmith opened it by stating that it had nothing to dowhatsoeverwith the Union and was strictly to beconcerned with employee activities. Smith referred toJustice's suggestion concerning the "pin" dinner and GlenBrown suggested the Company sponsor a bus trip to abaseball game (in Chicago). Another committee membersuggested a Christmas party or dinner in addition to theusual annual picnic, and there was discussion also of thepossible sponsorship of a golf team.Smith mentioned the possibility of organizing a creditunion amongthe employees and stated that if theemployeeswanted one, the Company (or Walkerpersonally) would help out with the necessary funds to getit started, but that he understood such a union could beorganized with 50 men at $5a man.He stated further thatan official Federal representative of credit unions wouldcome out and talk with the employees aboutorganizingone and suggested that the committee go around the plantand talk with the men to see whether they were interested.One of the committee members suggested that a conditionof eligibility be established for service on the committee,i.e.,2 years of employment, and Smith agreed andsuggested further that it would be a good idea if electionswere held.Smith testified that the activity committee wasconcerned with picnics and social events and though hecould not recall a grievance being discussed, he mentionedtwo incidents involving employees which he discussedwith the committee. Smith denied that he "bargained"with the committee about holidays, denied that thecommittee got an eighth holiday, and testified that thecommittee never knew what it was getting because hetalked the matter over with Nelson and Moore, decidedwhat the Company could give, and then simply told thecommittee. Smith admitted thatin theOctober meetingthe committee asked for a ninth paid holiday and 4 weeks'vacation after 20 years. Smith commented that he thoughtthe committee was more interested in money than in fringebenefits and that the committee had given all it could atthe time, but he promised that he would talk with Walkerand Nelson and that the Company would review the fringebenefits and talk with the committee in about 6 months.Smith testified further that though he considered thecommittee to be, in effect, a recreation committee, he wasstillhappy to deal with it if there were a problem in theshop. Though he denied that he would deal with it onwages and hours, he stated nevertheless that if thecommittee came to him with a complaint that theemployees were unhappy on wages, he would probablylook into it and conduct a survey to see whether wageswere out of line but he would not get into a discussion withthe committee on such a sub=ect.As is seen, there wereno seriousconflicts in thetestimony of the witnesses concerning the dealingsbetween Respondent and the committee, and to the extentthatmaterialconflicts existed. I credit fully the testimonyof Justice, who testified freely and frankly despite theGeneral Counsel's suggestion that some degree of hostilitymust be assumed.I conclude and find that despite the original and primaryfunction of the committee as a recreation committee,Smith permitted it to "deal" with him from time to timeconcerning grievances and such fringe benefits as extraholidays, vacations, washup time, etc., thereby qualifyingthe committee as a labor organizationwithin the meaningof Section 2(5) of the ActN.I.R.B. v. Cabot CarbonCompany,360 U.S. 203;Thompson Ramo Wooldridge,Inc.,132 NLRB 993, 994-995, enfd. 305 F.2d 806, 809-810(C.A. 7).I conclude and find further that by participating in allmeetingsof the committee, by paying committee membersfor the time spent in those meetings and also for their timespent in conducting checks or surveys among theemployees during worktime, Respondent interfered withthe formation and administration of the activity committeeand rendered it unlawfulassistanceand support. WALKER PROCESS EQUIPMENT, INC.621I find, however, that the evidence does not establish thecomplaintallegationthatRespondent dominated thecommittee by appointing its members or prescribing itsnature, structure, or functions. Aside from the twoelections, the evidence showed that other members wereappointed or chosen informally by other members of thecommittee, not by Respondent. Similarly it was thecommittee, not Respondent, which normally chose topresent such subjects as grievances, holidays, and otherbenefits which converted into a labor organization. ThatRespondent, acquiesced over the years in permitting suchdealings, did not establish that it controlled or dominatedthe committee.'The complaint also alleges and the General Counselcontends, in his brief, that in the meeting on April 22Smith offered and promised the employees benefits andimprovements in the terms and conditions of employmentto induce them to refrain from giving assistance or supportto the Union. Thus the General Counsel contends that inthe face of the Union's majority demand, Smith's actionsin that meeting lent further support to an assisted labororganization by dangling before the employees suchbenefits as a company sponsored bus trip, a dinner, and acredit union, the formation of which would be financiallyassisted either by the Company or by Walker personally.5Iconclude and find that the evidence supports thosecontentions. Respondent had assisted in establishing thecommittee as a labor organization and in the Octobermeeting had promised to meet with it in 6 monthsconcerning its request for certain fringe benefits. Thoughthe specific benefits previously under consideration werenot adverted to in the April meeting, Smith discussed withthe committee a variety of benefits concerning which hewould later give Respondent's decision and he directedthe committee to survey employee sentiment on theformation of a creditunion.Moreover, Smith sought tohave the committee place its loosely knit organization on amore formal basis by suggesting that it hold elections. It isthus apparent from the entire evidence that Respondentwas intent on reminding the employees of the existence ofthe committee, and of the fact that benefits could beacquired from Respondent through the committee withoutthe necessity of bringingin anoutside labor organization.D. The Refusal to Bargain1.The majority issueRespondent's payroll for the week ending March 23listed a total of 77 employees in the bargaining unit,including Dale Stahl whosestatusis in dispute. Stahltestified that he took a month's leave of absence onFebruary 21 to enter into a business of his own with theunderstanding he could return to his job if the venture didnotwork out. Some 4 to 5 weeks later he notifiedSuperintendent Smith that he would not return. In view ofthat testimony and the fact that his leave of absenceexpired on March 21, I conclude and find that Stahl wasnot employed as of March 23, and that there wereaccordingly 76 employees in the unit at the timeRespondent received the request to bargain.6'Smith's suggestion in the final meeting that an election beheld would seem to negate any intent to dominateby companyappointment'The Board has held that the benefits of credit unions toemployees sufficiently affect the interests of employees and thattheir activities relating thereto fall within the protection ofSection 7G & W Electric Specialty Company,154 NLRB 1136The General Counsel introduced a total of 41 cards, thesignatures to which were authenticated either by thesignatories themselves or by witnesses to the signing.Thecardsboretheheading in capital letters,"AUTHORIZATIONFORREPRESENTATION,"followed by the name of the Charging Union and thefollowing simple legend:Ithe undersigned employee of [Walker ProcessEquipment, Inc.] hereby select the above namedUnion as my collectivebargaining agent.Respondent seeks the rejection of only the threeauthorizations discussed below, contending that the validdesignations are thereby reduced to 38 or less than amajority.1.James E. Wilsontestifiedbydepositionbyagreementof counsel after the hearing was otherwiseclosed.7Wilson testified that he cannot read or write andthat insigningthecardhe relied on his wife'srepresentation of the purpose of the card. Wilson obtainedthe cardat a union meetingand brought it home where hiswife, after reading the card, told him it was for the purposeof bringing the Union to a vote and that if enoughemployees signed the card the question of the Union wouldcome to a vote. Wilson testified further that that was hisunderstanding of the purpose of the card as explained atthe union meeting.As no other evidence was offered concerning thecircumstances under which Wilson signed, I conclude andfind on the basis of Wilson's undenied testimony that hiscard did not constitute a valid designation.2.Walter Henson's card was authenticated by WyndolButler, who testified that Henson asked him for a card andasked Butler to fill in everything except his name. Butlercomplied and Wilson signed the card and gave it back.Henson, called by Respondent, testified that he cannotread and cannot write except for his signature, that no oneread the card to him, that he did not know what it was, butthat he later found out it was a union card. Hensonadmitted that he knew at the time that a union was beingorganized and that employees were signing cards for theUnion. He refused to state,untilordered to do so, thename of the person who gave him the card but finallytestified that it was someone known to him only as Louis.Henson also denied at first that Louis said anything at allto him but admitted later that Louis asked him if he wouldsign the card but did not say what it was for.Hensontestified further that he returned the card to anotheremployee (whose identify also was not specified), whoasked him for it.Butler,calledinrebuttal,repeatedhisformertestimony.Resolving the foregoing conflict I find that Henson'stestimony generally was implausible. In view of hisadmitted knowledge of the union campaign and thatemployees were signing cards for the Union, it is scarcelyconceivable that he was unaware that hewas signing aunioncard. Equally implausible was his claim that hesigned without explanation on the mere request of anemployee and that he delivered the card also on mererequest to some other unidentified employee. I therefore6 It is to be noted that whether the unit employees numbered 76or 77, it would require 39 authorizations to establish the Union'smajority'Depositions were similarly taken of Danny Thompson, whoidentifiedhis signature and authenticatedhis card, which ishereby received in evidence 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredit Butler's testimony,and Ifind that Henson's cardconstituted a valid designation.3.Jimmie Cooper's card was authenticated by RogerPedigo, who testified that Cooper asked him for a card andsaid he wouldsignit but did not want it known that he haddone so. Pedigo promisednot to tellanyone, and Cooperlater returnedthe signedcard to Pedigo.Cooper testifiedthatother employees continually"bothered," "razzed," and "pestered" him aboutsigning acard, that he complained to Stredde about it, and thatStredde advised him to go aheadand sign itbecause "thevote is the final thing anyway." Thereafter Cooper signedthe card, gave it to Pedigo, and told Pedigoto turn it in.Cooper denied that he read the card but admitted thatemployees who solicited him told him the benefits theUnion might be able to get for him, such as more money(the biggestissuewith him) and a better seniority system,though he testified they also emphasized that there wouldbe an election 8As Cooper admitted he knew that the card was for theUnion, and as he neededat least toscan the three simplelines of print to locate the place to affix hissignature, Iconclude and find that Cooper knowingly designated theUnion as his collective-bargaining agentand that hissubjective reasons for doing so (i.e., to avoid furtherannoyance) did not negate the validity of thedesignation.Peterson Brothers, Inc., 144NLRB 679.The elimination of Wilson's card reduces to 40 thenumberof valid designations of the Union. I thereforeconclude and find that as of March 23, the Unionrepresented a majority of the employeesin the bargainingunit.2.Request and refusal; the alleged doubt of majorityOn March 22, Miller wrote Respondent that a majorityof its production and maintenance employees had selectedthe Union as their collective-bargaining representative andrequestedrecognitionandbargaining.The lettercontinued in part as follows:In the event you have any doubt as to our representinga majority of your employees in the above unit, we willbe more than willing to submit the signed OfficialApplication for Membership of your employees to aneutral third party, mutually agreed upon, and allowsuch third party to compare said cards with yourpresent payroll.Respondent received that request on March 23 andreplied on March 28, to the following effect:In view of the fact that the Labor-ManagementRelations Act provides procedures for determining amajority status and an appropriate bargaining unit,should not this be referred to the NLRB?On March 29, Miller replied, repeating the Union'sclaim of a substantial majority proof of interest andreferring to his earlier offer to prove that majority. Ir.material part the letter continued that the apparent desireon the Company's part to continually disregard the rules ofthe National Labor Relations Board left the Union with nochoice but to file charges against the Company for refusalto bargain in good faith.Respondent bases its doubt of majority on the testimonyof Stredde and Smith which may be summarized asfollows:A number of employees informed one or the other thatthey were not interested in the Union or did notwant it.When pressed for names Stredde mentioned fiveemployees who informed him that though they had signedcards they either would not vote for the Union or had adoubt which way they would vote, and he testified therewere probably 20 others who said they had not even signedcards.Stredde and Smith also referred specifically to JimmieCooper and Vernon Blackburn, who complained toStredde that they were being "pestered" or "harassed" byfellow employees to sign a card. Stredde carried thosecomplaints to Smith who directed Stredde to inform theemployees to go ahead and sign the cards because all thatmeant was that an election would be held in which theemployees would vote and decide whether they wanted aunion. Smith testified that he based his conclusion on hisexperiencein anearlier election at the plant where he gavethe same advice and where the Union lost the election;that he assumed the same result would happen again, andhe wished to bring the matter to a head and get it overwith. Smith admitted, however, that he had seen and reada blank card, that he understood that by signing it theemployee was authorizing the Union to represent him, buttestified he did not know at that time that a majority of thecards would give the Union the right to come in without anelection.Cooper and Blackburn corroborated the fact of theircomplaints to Stredde. Blackburn, however, did not sign acard despite Stredde's advice.Aside from the foregoing there was testimony byJoseph B. Chocole, director of personnel of ChicagoBridge& Iron Co., concerning the amicable relationsbetween that parent company and the Union. Seesection A,supra.Chocole testified to his efforts as a self-appointed intermediary to settle the controversy at theInternational level with officers of the International, but headmitted that after the union labor practice charge wasfiled, he was informed that an election would no longer beacceptable because of "a certain amount of coercion andthreats going on." The settlement talks thereupon ceased.Respondent filed an RM petition on April 28 inCase 14-RM-842 which was dismissed by the RegionalDirector on June 3 after issuance of the complaint hereinon the Union's charge.Concluding FindingsIt is established law that an employer may in good faithinsiston a Board election as proof of a union's majorityunless it ismotivated not by any bona fide doubt but ratherby a rejection of the collective-bargaining principle or by adesire to gain time within which to undermine the Union.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F.2d 732(C.A.D.C.), cert. denied 341 U.S. 914;Lake Butler ApparelCompany, et at.,158 NLRB 863, and cases there cited atfootnote 2. The existence of good faith, however, is notestablished merely by an employer's affirmative assertion"Respondent cited for comparison the testimony of Jimmiecollective-bargaining agent, and that at that time he wanted theWillett that he also was told that the purpose of the card was toUnion to represent himWillett's card was obviously a validhave an election,but Willett testified that he read the card beforeauthorizationsigning it,that he understood he was selecting the Union as his WALKER PROCESS EQUIPMENT, INC.623but is to be determined by the entire factual context inwhich theclaim ismade and refused.In the present case as found in sections B andC, supra,Respondent immediately countered the organizationalcampaign byengaging in a seriesof unfair labor practiceswhich I find were calculated to undermine the Union'sposition with the employees and to dissipate its majoritystatus.Such unlawful conduct refuted the existence ofRespondent's alleged good-faith doubt,9 and establishedthe illegality of Respondent's refusal to bargain.Ibid.;N.L.R.B. v. Overnite Transportation Company,308 F.2d279, 283 (C.A. 4). Indeed,as lateas a month after theUnion's request for recognition Respondent renewed itsdealings with the assisted activity committee and sought tohave it shored upinto a moreformalorganization.Chocole's testimony was wide of the mark; it simplyshowed that preliminary discussions concerning anelection ended after the local representative of the Unionfiled the charge of unfair labor practices. The filing of apetitionby Respondent thereafter afforded noindiciaofgood faith in view of the course of its unfair labor practicesas found herein.I therefore conclude and find that by refusing to bargainwith the Union on and after March 22, 1966, Respondentengaged inunfairlaborpracticesproscribedbySection 8(a)(5) and (1).Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:therefrom, and that it take certain affirmative action of thetype which is conventionally ordered in such cases asprovided in the Recommended Order below, which I findnecessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of theAct.Although the complaint allegations concerning theactivitycommittee are limited to Section 8(a)(1), theGeneral Counsel seeks a remedial order appropriate to aviolation of Section 8(a)(2). It is well established that afailure to state the "right" section of the Act or evenstating the wrong section of the Act is not ground fordismissal where the issue has been fully litigated. It isequally well settled that the selection of the appropriateremedy to expunge the effects of the unfair labor practicesfound is the particular province and one of the chiefresponsibilities of the Board.Famco, Inc.,158 NLRB 111,and cases cited in footnotes 16 and 17 of the TrialExaminer's Decision. Accordingly, since the issue wasalleged and was fully litigated and since the recordestablishes, as found herein, that Respondent unlawfullyassisted the activity committee, my Recommended Orderbelow will contain an appropriate provision for expungingthe effects of said unfair labor practices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to section 10(c) ofthe Act, I hereby issue the following:RECOMMENDED ORDERCONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1).2.By interfering with the formation and administrationof the activity committee and by rendering unlawfulassistanceand support to said labor organization,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.3.Allproductionandmaintenanceemployees ofRespondent at its Aurora, Illinois, plant, exclusive of officeclerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times on and after March 22, 1966, the Unionhas been the exclusive representative of the employees inthe aforesaid unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment,and other conditions of employment.5.By refusing to bargain with the Union at all times onand after March 22, 1966, Respondent engaged in unfairlabor practices proscribed by Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desist9 Indeed,Smith's testimony indicated that his own allegeddoubts were based not on any doubt that the Union possessedsigned cards from a majority of the employees,but on hisWalker Process Equipment, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership and activities and charging them withbeing behind the organizational campaign.(b)Warning employees that they will lose theircoffeebreaks and washup privileges if the Union shouldcome in.(c)Threatening to require physical examinations if theUnion should come in or to discharge employees who donot pass such examinations.(d)Demanding that employees refrain from engaging inorganizational activities on company premises duringnonwork time and threatening them with discharge orother reprisals or consequences if they fail to do so.(e)Prohibitingemployeesfromsolicitingunionmembership on company property on nonworking time.(f)Prohibitingemployees from distributing unionliteratureon nonwork time in nonworking areas ofRespondent's property.(g)Discriminatorily or disparately enforcing its no-distribution-no-solicitation rules to restrain and impedeemployees in their organizational activities.(h) Interfering with the formation or administration ofthe activity committee or contributing financial or othersupport to it.(i)Refusing to bargain with the Union as the collective-bargaining representative of the employees in theappropriate unit.(j)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist said InternationalBrotherhoodofBoilermakers, IronShipBuilders,mistaken assumption that the Union could not establish itsrepresentative status in such a manner. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlacksmiths, Forgers and Helpers, AFL-CIO, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any or all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from theactivity committee as the representative of its employeesfor the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment,or conditions of work unless and until saidorganizationhas been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.(b)Bargain collectively, upon request, with the Unionconcerning rates of pay, wages, hours of employment, orother conditions of employment of its employees in theappropriate unit herein found.(c)Post in its offices and plant at Aurora, Illinois,copies of the attached notice marked "Appendix."ioCopies of said notice, to be furnished by the RegionalDirector for Region 13, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith. i i10 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Tnal Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "ii In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 13, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interrogate coercively our employeesconcerning their union membership and activities orcharge them with being behind the organizationalcampaign.WE WILL NOT warn employees that they will losetheir coffeebreaks or washup privileges if the Unionshould come in.WE WILL NOT threaten to require physicalexaminations if the Union should come in or todischargeemployeeswho do not pass suchexaminations.WE WILL NOT demand that employees refrain fromengaginginorganizationalactivitieson companypremises during nonwork time or threaten them withdischarge or other reprisals or consequences if theyfail to do so.WE WILL NOT prohibit employees from solicitingunionmembershiponcompany property onnonworking time.WE WILL NOT prohibit employees from distributingunion literature on nonwork time in nonworking areason our property.WE WILL NOT discriminatorily or disparatelyenforce our no-distribution-no-solicitation rules torestrain or impede employees in their organizationalactivities.WE WILL NOT interfere with the formation oradministration of the activity committee or contributefinancial or other support to it.WE WILL NOTin any othermanner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization,to form, loin, or assistInternational Brotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO, or any other labororganization, to bargaincollectively through representatives of their ownchoosing, or to engage in other concerted activities forthe purpose of collectivebargainingor other mutualaid or protection, or to refrain from any or all suchactivities except to the extent that such right may beaffected by anagreementrequiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL withdraw and withhold all recognitionfrom said activity committee as the representative ofany of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions ofwork unless and until said labororganizationhas beenduly certified by the National Labor Relations Board.WE WILL bargain collectively, upon request, withInternationalBrotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO, as the exclusive representative of ouremployees in the appropriateunitconcerning rates ofpay,wages,hoursofemployment, and otherconditions of employment.The appropriateunit is:All production and maintenance employees atour Aurora,Illinois,plant,exclusive of officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.All our employees are free to become or remain orrefrain from becomingor remainingmembers of theabove-named or any other labororganizationexcept to theextent that such right may be affected by an agreementauthorized in Section 8(a)(3) of the Act.WALKER PROCESSEQUIPMENT, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60consecutive days ARKANSAS GRAIN CORPORATIONfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone828-7572.Arkansas Grain CorporationandInterna-tionalUnion of United Brewery, Flour,Cereal,Soft Drink and Distillery Workersof America,AFL-CIO. Case 26-CA-2333.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 14, 1966, Trial Examiner Herzel H.E. Plaine issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,Arkansas Grain Corporation,Stuttgart,Arkansas,itsofficers,agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.Paragraph1(a)oftheTrialExaminer'sRecommended Order is amended to read:"(a)Refusing to recognize and, upon request, tobargain collectivelywith International Union ofUnited Brewery,Flour,Cereal,SoftDrink andDistilleryWorkers of America,AFL-CIO, as the625exclusive representative of all employees in thefollowing bargaining unit:All production and maintenance employees attheRespondent's Stuttgart, Arkansas, plant,excludingalllaboratoryemployees, officeclericalemployees, professional employees,watchmen, guards, and supervisors as definedin the Act."iThe Respondent has excepted to the Trial Examiner'sexclusion of laboratory employees from thebargainingunitAs weagree with the Trial Examiner that these employees do not have asufficient community of interests with the unit employees, theyare properly excluded from the appropriatebargaining unitTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE, Trial Examiner: This proceedingwas initiated, pursuant to Section 10(b) of the NationalLabor Relations Act (referred to as the Act), upon a chargeby International Union of United Brewery, Flour, Cereal,Soft Drink and Distillery Workers of America, AFL-CIO(referred to as the Union), filed February 23, 1966, andcomplaint issued May 4, 1966.The complaint alleged that Arkansas Grain Corporation(referred to as the Respondent) had engaged in unfairlabor practices, violating Section 8(a)(1) and (5) of the Act,by refusing to recognize and bargain collectively with theUnion as the exclusive bargaining representative of theunit of production and maintenance employees and byengaging in coercive conduct against the employeesbecause of their membership in and activities on behalf ofthe Union in order to undermine it and destroy its majority.The Respondent's answer denied the commission of anywrongful acts, denied the Union's majority status and, inthe alternative, pleaded fraudulent misrepresentations inobtaining authorization cards for a majority status, andasserted that the Respondent had and has reasonablecause to doubt the Union's claimed majority. The answeralso pleaded that at no time did the Union offer in goodfaith to conduct a card check of the employees todetermine its alleged majority.On due notice, the matter was heard in Stuttgart,Arkansas, on June 28-29, 1966. The General Counsel andthe Respondent have filed briefs.Upon the entire record of the case and from myobservation of the witnesses I make the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT, AND THE LABORORGANIZATION INVOLVEDThe RespondentisanArkansas corporation with anoffice and plant at Stuttgart, Arkansas, whereit is engagedin thebusinessof producing and selling soybean oil andmeal.In the 12 months prior to issuance of the complaint, theRespondent purchased and received at the Stuttgart plantgoods and materials valued in excess of $50,000 directlyfrom States other than Arkansas, and in the same periodiMinor errors in the transcript are noted and corrected163 NLRB No. 92